El Juez Asociado Se. Wole
emitió la opinión del tribunal
El día 16 de septiembre de 1911, el demandado y apelante en este caso formnló su tercera contestación enmendada, a lina demanda sobre reivindicación que estaba pendiente ante la Corte de Distrito de Ponce. El demandante estableció excepción previa contra aquella parte de la contestación de-nominada “Materia nueva,” habiendo sido- declarada con lugar dicha excepción previa-en cuanto a-este particular. Se .celebró el juicio del caso dictándose sentencia a favor del *860demandante y apelado. El primer motivo de error o serie de errores alegados por el apelante es, que debido a la acción tomada por la corte, el demandado quedó impedido de poder ejercitar el derecho que tenía de formular nna alegación sobre prescripción.
El demandado formuló su contestación en 8 de abril, 1911, en cuya época presidía la Corte de Ponce el Juez Sr. Foote, habiéndose presentado entonces una excepción previa a toda la demanda que fué declarada con lugar. En 6 de mayo, 1911, el demandado formuló una nueva contestación contra la cual se presentó excepción previa declarando la corte con lugar la mencionada excepción previa en 21 de julio de 1911. En 28 de julio, 1911, el demandado formuló su segunda contes-tación enmendada contra la que volvió a presentarse excepción previa, pero en 3 de agosto, 1911, el demandado Adolfo Ramírez por medio de su abogado solicitó de la corte que le permitiera enmendar su contestación enmendada anterior, pues debido al poco tiempo de que disponía y a las nume-rosas ocupaciones que dicho abogado tenía como notario, no había examinado cuidadosamente la resolución de la corte de fecha julio 21 anterior y deseaba cumplir con ella entera-mente, por lo que en 14 de septiembre 1911, la corte dictó la siguiente orden:
“Señalado este día para discutir la moción del demandado solicitando permiso para enmendar la contestación enmendada, y para la vista de las excepciones a la contestación enmendada, la corte, alla-nándose el demandado a dielia excepción previa, le concede tres días, como última gracia, para enmendar su contestación enmendada, con las costas de la excepción allanada.”
Según hemos visto la corte permitió que'se formulara la excepción previa a la nueva materia contenida en esta ter-cera contestación enmendada, siendo ésta la cuarta alega-ción presentada por el demandado y se procedió al juicio del caso. Al empezar dicho juicio el demandado hizo una moción para que se le permitiera incluir nuevamente la nueva mate-*861ria de oposición que había sido eliminada por la corte de la cuestión en controversia, negándose la corte a conceder dicha moción por las mismas razones qne las expresadas al decla-rar con lugar la excepción previa. Esta excepción previa según su naturaleza esencial se refería al hecho de que al tratar el demandado de presentar la alegación de prescrip-ción no admitió de modo alguno la posesión del demandante, sino que de modo indirecto afirmó que to’dos los terrenos que poseía en determinada jurisdicción eran los que había tra-tado de relacionar en su contestación y que había estado en posesión de dichos terrenos por tiempo indefinido, habiendo tratado de alegar de modo indirecto, según hemos dicho, el hecho de que había adquirido un derecho por prescripción en dichos terrenos. El apelante admite virtualmente que la ob-jeción se formuló bien, pero alegó que la admisión de la pose-sión o las alegaciones admitiendo los hechos de la demanda y alegando otros nuevos con el fin de anular los hechos así admitidos, que es esencial a la defensa de prescripción, fué realmente alegada en la primera y segunda contestación, ha-biendo la corte declarado con lugar indebidamente las excep-ciones previas que se formularon. Sin embargo, es jurispru-dencia invariable de la corte, que el enmendar una contes-tación después que se ha declarado con lugar una excepción previa formulada a una defensa, equivale a una renuncia del error que se comete al declarar con lugar la excepción previa. Sucesión de Chavier v. Sucesión de Giráldez, 15 D. P. R., 164; Hagely v. Hagely, 68 Cal., 348; Gilman v. Cosgrove, 22 Cal., 356-358; Welsh v. Bardshar, 137 Cal., 154-155; y la regla general con respecto a alegaciones enmendadas consiste, en que la parte contra quien se presenta la excepción previa renuncie a la objeción de que se declare con lugar dicha ex-cepción, si formula una alegación enmendada o en sustitución de la que fué considerada mala por virtud de la excepción previa, cuyo punto está sostenido por gran número de autori-dades en todos los libros. No trataremos de seguir conside-rando con mayor amplitud la acción tomada por la corte con *862respecto 'a las anteriores excepciones’ previas, especialmente porque el demandado tuvo otras oportunidades' para presen-tar-su supuesta alegación ■ de prescripción y'nníícá se apro-'' vechó de las'mismas. •' ■ " ' ' ' • ' '
' En' este caso se describió la finca én la demanda por sus antiguos linderos, en la que-nó' aparecían ‘ clararfiente marcas físicas, habiéndose puesto durante el juicio' al testigo Jorge Mussenden' 'en la' silla de testigo piara identificar la finca. Hizo réferencía a los primitivos’ dueños y también a las actuad les colindáncias, e hizo especial mención de los linderos físi-cos así como á'iihá quebrada hacia el oeste, uh camino ál norte que era la carretera entré Sabana Grande y Taüco, y otras divisiones físicas. Para ayudarle1 en esa descripción el demandante presentó un plano dé la finca, qué fué admitido por el demandado ' con tal 'objetó sin objeción de'ninguna clase: ' De modo qué en' este casó se' dió al' demandado una idéá clara de la 'finca reclamada por el demandante, sus lin-deros físicos'y las personas que hoy son dueñas de propie-dades contiguas. Durante el curso de la’prueba de éste tesr tigo' el demandante' solicitó permiso para enmendar su de-manda con él fin'de ajustarla'a .la prueba. El demandado se'opuso a la enmienda p'or. el fundamento de que la prueba ñb había 'terminádo, y porque''constituía un cambio, esencial en la colindancia dél horté, habiendo resuelto ía Corte que las colindáncias'principales en este caso eran las anti.gu.asj que no hubiera permitido un cambio dé tales colindáncias y la corte' no estima qué el cambió a las nuevas colindáncias cau-sára alguna sorpresa ó perjuicio. al demandado, siendo uño de éstos un'cambió esencial en él nombre y él otro simple-mente para ampliar la'prúebá, expr'eSañ'do"la corté 'qué debía permitirse la-'enmienda, y'no deseando la corte'pérjudicar los-derechos''del demanda'do ’sometió a la consideración dél mismo la cuestión referente' a'’ la suspensión! dél Caso cuando'terminara la'prüeba'del demandante'y para darle una oportunidad dé’prbsentar cualquiera prueba'que tuviera para impugnar la enmienda que‘fué ehtonbes'presentada, y si así *863lo hiciera, la corte no -tendría inconveniente en imponer las costas al demandante por la suspensión del juicio.- El deman-dado tomó excepción, pero no presentó moción alguna u ofre-cimiento de ninguna clase. Esta fué la ocasión principal en que si por primera vez reconoció la finca que ahora se describe enteramente corno de su propiedad actual y que la había poseído por un término mayor que el séñalado para la pres-cripción, que el demandado tuvo la oportunidad de .solicitar permiso de la corte para presentar una contestación adicio-nal o tomar alguna otra medida que tuviera por conveniente. El no hizo.nada de esto si bien tenía conocimiento de la clase de colindancias, no solamente-por la prueba del testigo del demandante, sino también -por el plano que fué presentado como prueba, habiéndose presentado, además, otras pruebas durante el juicio en apoyo de las manifestaciones hechas por el testigo. No vemos nada en la acción tomada por la corte que pudiera privar al demandado de ninguna oportunidad para presentar una verdadera defensa que hubiera- podido tener. En todo juicio es el demandante quien tiene derecho a elegir.su campo de acción. En el presente caso el demandado hizo una alegación tras, otra en las .que jamás admitió clara-mente su posesión, .pero formuló contestaciones, en donde describía ciertos terrenos, alegando que éstos eran todos los-que él poseía .en. cierta jurisdicción, tratando así de escoger su mismo campo para,1a.contienda propuesta por el deman-dante y tratando de evitarla (confession and avoidance). El tuvo otra oportunidad de-solicitar permiso para presentar una alegación sobre prescripción-, después que la corte había procedido a examinar los mismos ferrónos y con anteriori-dad a que .se dictara la .sentencia. .
Debemos tomar en consideración de paso, que la corte no ' cometió error en permitir al demandante que enmendara su-demanda.para ajustarla a la-prueba: ' El apelante’no há ale-gado de modo categórico que-no-hubiera prueba Suficiente para justificar la enmienda, -habiendo- ya :esta -corte -tenido ■ oportunidad de'hacer referencia en cuanto-ai-derecho gene--*864ral de la corte para admitir enmiendas en el caso de Mongil v. Castro, resuelto en junio 6, 1913, (pág. 682).
El .otro error de importancia que lia sido alegado por el apelante se refiere a que la corte no tenía derecho para orde-nar ex officio una inspección ocular, por no estar autorizada ésta por la.actual legislación, y que el demandado se opuso a que .se concediera, dicha inspección ocular.
Los autos de este caso muestran que al terminarse la prueba presentada por ambas partes, el demandante propuso la inspección ocular como parte de su prueba d.e rebuttal, a lo cual el demandado por medio de su abogado se opuso, pero manifestó que si ,1a corte deseaba practicarla ex oficio, él no tenía objeción alguna en que se hiciera. La corte • entonces ordenó dicha inspección ocular ex oficio con consentimiento de las partes, permitiendo a cada una de éstas que. llevara consigo dos testigos que ya habían declarado en el juicio, señalando luego la corte el día 19 de abril de 1912 como fecha para practicar dicha inspección ocular, habiendo tenido lugar el juicio principal el día 26 de marzo de 1912. Se verá, por tanto, que la inspección ocular se practicó con el consenti-miento del demandado, no habiéndose tomado • excepción al-guna a la resolución de la corte o a la forma en que se llevó a efecto.
Alega el apelado, sin embargo, que la inspección tal como' se practicó era irregular y nula porque la corte no estuvo acompañada ni del secretario ni del taquígrafo como lo exige la ley. De la certificación con respecto a la inspección ocular que fue presentada por la corte y que ha sido remitida por el apelante a este tribunal, no aparece que se haya formulado la más ligera objeción o excepción por este fundamento, ha-ciendo referencia particularmente las objeciones formula-das por el apelante al hecho de que la corte creyó conveniente seguir las indicaciones de los testigos del demandante, sin haber tenido qportunidad los testigos del demandado de des-cribir la finca. Además, no podemos ver en qué forma pudo perjudicar. al apelante la omisión por parte del juez' senten-*865ciador de haber llevado consigo al secretario o taquígrafo y de conformidad con el artículo 142 del Código de Enjuicia-miento Civil esta corte estaría obligada a hacer caso omiso1 de cualquier error que no afectara a los derechos esenciales de las partes. Pero no creemos que la corte' estuviera en la obligación de llevar consigo a ninguno de los funcionarios" a que el apelante se refiere, y especialmente en este caso, pues parece que la idea de la corte era solamente que dos testigos de cada una de las partes iban a acompañarla para indicarle la finca. Además, no podemos ver .de qué modo la ausencia del secretario o del taquígrafo, aún en la celebración de un juicio, podría invalidar dicho juicio, de no formularse obje-ción o excepción o demostrarse la existencia de algún per-juicio.
Alega, además, el apelante, que la corte cometió error en permitir al demandante que hiciera indicación de la finca reclamada en el acto de la inspección ocular. Pero debe re-cordarse que el peso de la prueba incumbía al demandante y la corte tenía derecho a solicitar de dicho demandante que indicara la finca objeto de la reclamación, pero según la cer-tificación. de la inspección ocular que tenemos ante nosotros, los testigos del demandado tuvieron oportunidad de ser oídos y alegaron simplemente que la finca se encontraba situada en otra jurisdicción, sin tratar de. hacer ninguna otra alega-ción. Por tanto, no vemos que se haya cometido error alguno. La corte, además, certifica que el único objeto que había en permitir que se practicara la inspección ocular era el de cer-ciorarse si en realidad existía dicha propiedad tal como había, sido alegada y descrita por los testigos, y sin que tuviera in-tención alguna de ampliar las declaraciones de los testigos,, por cuya razón no utilizó los servicios del secretario o del taquígrafo.
El apelante alegó también que la corte cometió error oyendo a los testigos, durante la inspección sin haberles to-mado juramento, pero aparece de los autos que-todos los tes-*866tigos habían sido juramentados en el juicio, lo cual constituye una contestación suficiente a dicha objeción.
El apelante también impugna la certificación relativa a la inspección y expresa que es argumentativa e inexacta y revela en su totalidad predisposición contra el demandado. La corte en su certificación es cierto que caracteriza algunos de los actos del demandado, pero no vemos que realmente exista hostilidad alguna en el sentido en que esa palabra debe entenderse en la. ley, y, además, la certificación debe hablar por sí con respecto a cualesquiera errores cometidos, y cuales-quiera razones o argumentos presentados por la corte en di<cha certificación no constituyen fundamentos de error, pues ¡son los actos ejecutados por la corte y no las razones, los que deben ser alegados como motivos de error.
Otro error que ha sido alegado es que el demandado quedó perjudicado ■ por no admitir la corte ciertas certificaciones del registro. La corte admitió algunas cosas afirmativas, pero negó la certificación en tanto en cuanto la misma contenía manifestaciones negativas, tales como que ciertas constancias no existían en el registro, por el fundamento de que el regis-trador solamente tiene que certificar que ciertos hechos consta-ban del registro y, además, que el registrador ya'había cer-tificado todos los documentos favorables al demandado, para los cuales dicho demandado había solicitado su certificación.
Se alegaron otros errores semejantes, pero el apelante en su alegato no insiste en ninguno de ellos sino que hace una alusión general a los mismos; y como no vemos que haya habido prejuicios o que exista algún error fundamental, no hay necesidad de discutirlos. Si el apelante deseaba que tomáramos en consideración algún error determinado, debió haber sido alegado concretamente, de conformidad con las disposiciones de las reglas 42 y 43 de este tribunal.
Creemos que resulta bastante claro de los autos, que la inspección practicada por la corte no fue como alega el ape-lante porque la corte creyera que la prueba sometida durante ■el juicio era insuficiente, sino que fué por exceso de precau-*867ción. HnTbo prueba suficiente en apoyo de las afirmaciones del demandante aun prescindiendo de la inspección ocular, y aunque existió contradicción, no vemos razón alguna para modificar la conclusión a que llegó la corte, debiendo confir-marse la sentencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacL,eary, del Toro y Aldrey.
En agosto 7, 1913, se interpuso recurso de apelación para ante la Corte Suprema de los Estados Unidos, y en octubre 15, 1913, a instancias de la parte apelada se comunicó a la corte inferior la sentencia-directada en este caso, por no ha-berse otorgado la fianza para suspender la ejecución de la sentencia.